DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings of PGPUB US-20210189775-A1 are referenced for the purposes of this examination. These drawings should be filed as a separate sheet by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 9-10, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claims 2, 5-6, 9-10, and 12, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are positively claimed (“and”) or alternately claimed (“or”).

Claims 6-7 and 9-10 are rejected for their dependence on claim 2.
Claims 10 is rejected for its dependence on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claim(s) 1-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nelsen (US-6557911-B2).

With regards to claim 1, Nelsen discloses a motor vehicle locking system (Figure 1) for a door (Col 1 Para 2) or flap, the motor vehicle locking system comprising: 
a locking mechanism (1, 2 Figure 6) having a catch (1 Figure 6) and a pawl (2 Figure 6) for latching the catch, 
a drive pulley (6 Figure 1) for an electrical opening means (5 Figure 1), wherein the drive pulley can be rotated, in a motorized manner, in an operating direction (counter-clockwise, Figure 1) to trigger the locking mechanism, and 
a return spring (8 Figure 2) for rotating the drive pulley in a second direction (counter-clockwise, Figure 2) counter to the operating direction, wherein the drive pulley can be rotated in the operating direction without influence by the return spring or any spring load (Figure 2 shows that when the drive wheel rotates in the operating direction, there is no spring load applied until the arm of spring 8 engages the abutment 12 of the housing).

With regards to claim 2, Nelsen discloses the motor vehicle locking system according to claim 1, 
wherein drive pulley (6 Figure 1) can be rotated in the operating direction (counter-clockwise, Figure 1), within a freewheel rotational angle range (interpreted as the angular range through which the drive wheel 6 can rotate without moving the pawl 2) without influence by the return spring (8 Figure 2) or without a spring load (Figure 2 shows that the initial rotation of the drive wheel is within the freewheel rotational angle range and prior to engagement of the spring by the abutment 12), 
and/or (interpreted as “or”, thus the following limitation is not required) the freewheel rotational angle range is at least 30° and/or at most 180°.

With regards to claim 3, Nelsen discloses the motor vehicle locking system according to claim 1, 
wherein the drive pulley (6 Figure 1) can be rotated in the operating direction (counter-clockwise, Figure 1), within a freewheel rotational angle range (interpreted as the angular range through which the drive wheel 6 can rotate without moving the pawl 2), under a spring load (Nelsen discloses that the return spring can move the drive wheel back into the freewheel rotational angle range. Thus, the spring 8 engages the abutment 12 and begins to apply a spring load before the drive wheel leaves the freewheel rotational angle range [Col 2 Para 5]).

With regards to claim 4, Nelsen discloses the motor vehicle locking system according to claim 1, 
wherein the return spring (8 Figure 2) rotates the drive pulley (6 Figure 1) back, counter (counter-clockwise, Figure 2) to the operating direction, only in emergency (interpreted as referring to a motor or power failure, Col 2 Para 5) operation.

With regards to claim 5, Nelsen discloses the motor vehicle locking system according to claim 1, 
wherein during normal operation, the drive pulley (6 Figure 1) is rotated in the motorized manner from a basic position (6 Figure 3), in the operating direction (clockwise, Figure 3) to release the locking mechanism (Figures 5 and 6 show that rotation of the drive pulley has moved the pawl 2 to release the catch 1), 
and/or (interpreted as “or”, thus the following limitation is not required) is rotated back, in the motorized manner, in the second direction counter to the operating direction, into the basic position.

With regards to claim 6, Nelsen discloses the motor vehicle locking system according to claim 2, 
wherein, in the operating direction (clockwise, Figure 3-5), the freewheel rotational angle range (interpreted as the angular range through which the drive wheel 6 can rotate without moving the pawl 2) is limited in the operating direction by a freewheel end position (Figures 3-6 show that the freewheel end position is reached when further rotation of the drive pulley causes movement of the pawl 2), follows a basic position (6 Figure 3) of the drive pulley (6 Figure 3), 
and/or (interpreted as “or”, thus the following limitation is not required) a spring load rotational angle range directly adjoins the freewheel rotational angle range in the operating direction.

With regards to claim 7, Nelsen discloses the motor vehicle locking system according to claim 2, 
wherein the drive pulley (6 Figure 1) comprises a carrier (18 Figure 1) for carrying along (Figure 2 shows that the reverse side of cam groove 18 carries the axial surface of the return spring 8 [Col 3 Para 3]) the return spring (8 Figure 2) for pre-tensioning the return spring, upon rotation of the drive pulley in the operating direction (Col 3 Para 2).

With regards to claim 8, Nelsen discloses the motor vehicle locking system according to claim 7, 
wherein the carrier (18 Figure 1) is a cam (Col 3 Para 3) or a tappet.

With regards to claim 9, Nelson discloses the motor vehicle locking system according to claim 7, 
wherein the carrier (18 Figure 1) can carry along the return spring (8 Figure 2), in the operating direction (clockwise, Figure 2), only into a freewheel end position (Figures 3-5 show that the freewheel end position is reached when further rotation of the drive pulley causes movement of the pawl 2) that limits the freewheel rotational angle range in the operating direction, 
and/or (interpreted as “or”, thus the following limitation is not required) the return spring can rotate the drive pulley back, in the second direction counter to the operating direction, only as far as the freewheel end position.

With regards to claim 10, Nelsen discloses the motor vehicle locking system according to claim 6, 
wherein, in the basic position (6 Figure 3) and/or in the freewheel end position of the drive pulley (6 Figure 3), the pawl (upper 2, Figure 3) can latch together with the catch (1 Figure 3), 
and/or (interpreted as “or”, thus the following limitation is not required) in an end position of the drive pulley, the pawl cannot latch together with the catch.

With regards to claim 11, Nelsen discloses the motor vehicle locking system according to claim 1, 
wherein the drive pulley (6 Figure 1) comprises or forms a control contour (15 Figure 1) for a lever (20 Figure 1) for releasing the locking mechanism (1, 2 Figure 6), 
wherein the lever can be pivoted (about axis 30), depending on a rotational angle position of the drive pulley (6 Figure 1), by rotating (Figures 3-5) the drive pulley and thus the control contour.

With regards to claim 12, Nelsen discloses the motor vehicle locking system according to claim 11, 
wherein the control contour (15 Figure 1) protrudes on an axial surface (18 Figure 1) of the drive pulley (6 Figure 1), 
(interpreted as “or”, thus the following limitation is not required) the lever can slide along the control contour radially, during rotation of the drive pulley.

With regards to claim 13, Nelsen discloses the motor vehicle locking system according to claim 11, 
wherein the lever (20 Figure 1) is the pawl or is movably coupled (via pin 13, Figure 1) to the pawl (2 Figure 1) whereby pivoting (about axis 30, Figure 1) of the lever can lead to pivoting (Figure 3-5) of the pawl.

With regards to claim 14, Nelsen discloses the motor vehicle locking system according to claim 1, 
wherein during a rotation of the drive pulley (6 Figure 1) in the operating direction (counter-clockwise, Figure 1), the lever (20 Figure 1) is pivoted (Figures 3-5) before or after the return spring (8 Figure 2) is carried along.

With regards to claim 15, Nelsen discloses the motor vehicle locking system according to claim 1, 
wherein the drive pulley (6 Figure 1) is a gearwheel or a worm wheel having teeth (5c Figure 1) around the periphery thereof in order to be able to be driven by an electric drive (5 Figure 1).


wherein a lever pivot axis (30 Figure 1) of the lever (20 Figure 1) is oriented to be parallel with a drive pulley axis (11 Figure 1) of rotation of the drive pulley (6 Figure 1).

With regards to claim 19, Nelsen discloses the motor vehicle locking system according to claim 11, 
wherein a free end (the portion of pin 13 within cam groove 18, Figure 1) of the lever (20 Figure 1) is movable along a lateral face (the visible lateral face of the control contour 15, Figure 1) of the drive pulley (6 Figure 1).

With regards to claim 20, Nelsen discloses the motor vehicle locking system according to claim 19, 
wherein the drive pulley (6 Figure 1) includes a protruding annular collar (23 Figure 1) arranged about a drive pulley axis (11 Figure 1) of rotation of the drive pulley, 
wherein the free end (the portion of pin 13 within cam groove 18, Figure 1) rests radially on the protruding annular collar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen alone.

With regards to claim 16, Nelsen discloses the motor vehicle locking system according to claim 2. 
Nelsen is silent on the numerical size of the freewheel rotational angle range.
However, In re Aller, (220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the freewheel rotational angle range to at most 90°, in order to maximize the effectiveness of the emergency return spring. 

With regards to claim 17, Nelsen discloses the motor vehicle locking system according to claim 3.
Nelsen is silent on the numerical size of the freewheel rotational angle range.
However, In re Aller, (220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6557911-B2: A similar power-release vehicle latch.
US-8448999-B2: A similar power-release vehicle latch.
US-7766397-B2: A similar power-release vehicle latch.
US-6988749-B2: A similar power-release vehicle latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675